 
 
I 
111th CONGRESS
1st Session
H. R. 949 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the collective bargaining rights and procedures for review of adverse actions of certain employees of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Repeal of exceptions to rights of certain Department of Veterans Affairs employees to engage in collective bargainingSection 7422 of title 38, United States Code, is amended—
(1)by striking subsections (b), (c), and (d); and
(2)by redesignating subsection (e) as subsection (b).
2.Deadline and review of final decisions of Department of Veterans Affairs with respect to grievances of certain Department employees arising from adverse personnel actionsSection 7463 of title 38, United States Code, is amended by adding at the end the following new subsection:

(f)The final decision of the Department with respect to any review of an adverse action under the grievance procedures prescribed under subsection (a) shall be issued not later than 60 days after the adverse action has been appealed. Such a final decision shall be subject to judicial review in the appropriate United States District Court, or in the case of such a decision that has been made by a labor arbitrator pursuant to a collective bargaining agreement under subsection (b), the decision shall be subject to judicial review in the United States Court of Appeals for the Federal Circuit in the same manner as a matter that is decided by the Merit Systems Protection Board and is subject to review by that court pursuant to section 7703 of title 5..
3.Clarification of requirement of Disciplinary Appeals Boards of Department of Veterans Affairs to provide transcripts of hearings to employees appealing adverse actionsSection 7462(c)(3) of title 38, United States Code, is amended by striking a transcript of the hearing and inserting a full and correct copy of the transcript of the hearing at least three weeks before post-hearing briefs are required to be submitted. 
 
